DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment to the claims, filed on February 23, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant’s arguments/remarks, see pgs. 4-9, with respect to the newly presented amendments to claim 1:
	It is noted that the limitations “the body connection sections of two adjacent sub-common electrodes in the common electrode are respectively on two opposite sides with respect to a direction intersecting with an extension direction of the first comb teeth” do not capture the Applicant’s invention shown in the Applicant’s Fig. 3 in a way such as to distinguish from the prior arts of record.
	In particular see “2nd Illustrated Fig. 1” of prior art Kwack below:

    PNG
    media_image1.png
    1176
    1277
    media_image1.png
    Greyscale

	Particularly, the claimed “direction intersecting with an extension direction of the first comb teeth” does not preclude a perpendicular intersecting direction as disclosed by the prior art illustrated above.
	It appears that a limitation to preclude a perpendicular relationship for the intersecting direction and the direction of the first comb teeth would overcome the outstanding direction; however, it is noted that at least the cited prior art Jo discloses a different extension direction which would result in a non-perpendicular relationship with the intersecting direction. Without commenting on allowability, it appears that a limitation directed towards the body connection sections to be described connected to opposite ends in a length direction of the shielding section would be beneficial to distinguish from the cited prior arts based on the Applicant’s Fig. 3 location of elements 101a connected to opposite ends of element 101c in a length direction.



Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	Claims 6 and 18 respectively recite “in two rows of adjacent sub-pixel elements connected with a same gate line”.
	In the Applicant’s invention, see for example Fig. 2, only the top left, bottom center, and top right sub-pixels are connected with a same gate line element 104 such that the quoted limitations do not particularly point out and distinctly claim the Applicant’s invention.
	Despite the issues, for the purposes of compact prosecution, prior art will be applied to two rows of adjacent sub-pixel elements in which some of the sub-pixel elements are connected with a same gate line.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-2 and 12-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kwack et al. (US 2012/0104404 A1), hereinafter as Kwack.

    PNG
    media_image2.png
    1069
    806
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1176
    1277
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    1176
    1277
    media_image1.png
    Greyscale

8.	Regarding Claim 1, Kwack discloses an array substrate (see Fig. 1, “Labeled Fig. 1”, “Illustrated Fig. 1” above, and “2nd Illustrated Fig. 1” above, and [0032] “array substrate”; note, the “Illustrated Fig. 1” provides two pixel structures for visual aid among the array of sub-pixels of the display panel), comprising:
a plurality of sub-pixel elements (see [0033] “The rectangular shapes formed by the crossing structure of the gate line GL and the data line DL defines a plurality of pixel area.”) arranged in an array (see [0032-0033] Fig. 1 shows a single pixel which is repeated in the form of an array as provided in the written description part of a display panel), wherein:
each row of sub-pixel elements comprises a common electrode (element CL, see [0043] “The common electrode COM has a structure comprising a plurality of comb pattern ribs. Furthermore, the common electrode COM is branching from a common line CL running in parallel with the gate line GL.”);
the common electrode comprises a plurality of sub-common electrodes (each sub-portion of the common electrode element CL corresponding to a single sub-pixel element), each of the sub-common electrodes corresponds to one of the sub-pixel elements;
each sub-common electrode comprises a body connection section (see “Labeled Fig. 1” labeled element “Body Connection Section”), a plurality of comb teeth (labeled elements “Comb Teeth”) connected with the body connection section, and a shielding section (labeled element “Shielding Section”) connected with the body connection section, wherein the first comb teeth and the shielding section are located on a same side (same bottom side in the provided perspective view) of the body connection section, and the shielding section is on an outermost side (outermost left side in the provided perspective view) of the first comb teeth (one of the elements “Comb Teeth”); and
the body connection sections of two adjacent sub-common electrodes in the common electrode are respectively on two opposite sides with respect to a direction intersecting with an extension direction of the first comb teeth (see “2nd Illustrated Fig. 1” above, the element “Body Connection Section” of the respective elements “Two Sub-Pixels” are on two opposite sides with respect to labeled element “Direction Intersecting”, which intersects, with labeled element “Extension Direction of the first Comb Teeth”).

9.	Regarding Claim 2, Kwack discloses the array substrate according to claim 1, wherein two adjacent sub-common electrodes in each common electrode share a shielding section (see element “Shared Shielding Section”).

10.	Regarding Claim 12, Kwack discloses the array substrate according to claim 1, wherein the sub-common electrodes in two adjacent common electrodes are electrically connected through a connection line (see element “Shared Shielding Section”).
11.	Regarding Claim 13, Kwack discloses A display device (see [0024] “liquid crystal display device”), comprising the array substrate according to claim 1.

12.	Regarding Claim 14, Kwack discloses the display device according to claim 13, wherein two adjacent sub-common electrodes in each common electrode share a shielding section (see element “Shared Shielding Section”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 3-5, 7-9, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as obvious over Kwack et al. (US 2012/0104404 A1), hereinafter as Kwack in view of Jo et al. (US 2009/0040449 A1), hereinafter as Jo.
[Wu (US 2014/0146261 A1) is utilized herein as evidence.]


14.	Regarding Claim 3, Kwack discloses the array substrate according to claim 1, wherein each of the sub-pixel elements comprises a pixel electrode (element PXL, see [0034] “pixel electrode PXL”).
	Kwack does not appear to disclose the pixel electrode comprises a protruding connection section and an electrode section; and in each of the sub-pixel elements, the protruding connection section of the pixel electrode, and the body connection section of the sub-common electrode are on two opposite sides.
	Jo discloses (see Figs. 4-6) the pixel electrode (element 117, see [0044] “pixel electrodes 117”) comprises a protruding connection section (element 117a, see [0045] “horizontal electrode portions 117a”) and an electrode section (elements 117b, see [0045] “vertical electrode portions 117b”); and in each of the sub-pixel elements, the protruding connection section of the pixel electrode, and the body connection section of the sub-common electrode are on two opposite sides (the body connection section of the sub-common electrode element 119, see [0047] “common electrode 119” is on a top side and the protruding connection section is on an opposite bottom side of each sub-pixel element).
	The shape of the pixel electrode and common electrode as taught by Jo is incorporate as the shape of the pixel electrode pixel electrode and common electrode of Kwack. The combination discloses the pixel electrode comprises a protruding connection section and an electrode section; and in each of the sub-pixel elements, the protruding connection section of the pixel electrode, and the body connection section of the sub-common electrode are on two opposite sides (see “Illustrated Fig. 1” above, the pixel electrode element PXL is combined to have the shape as seen in Jo Fig. 4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the pixel electrode comprises a protruding connection section and an electrode section; and in each of the sub-pixel elements, the protruding connection section of the pixel electrode, and the body connection section of the sub-common electrode are on two opposite sides as taught by Jo as the pixel electrode comprises a protruding connection section and an electrode section; and in each of the sub-pixel elements, the protruding connection section of the pixel electrode, and the body connection section of the sub-common electrode are on two opposite sides of Kwack because the combination allows reducing potential deviation of a common electrode of a panel by forming the common electrode to have a mesh structure, and also capable of restraining the reduction of an aperture ratio, and when the data voltage is applied, the pixel electrode generates an electric field together with the common electrode which has received the common voltage, thereby arranging liquid crystal molecules of the liquid crystal layer (not shown) between the pixel electrode and the common electrode (see Jo [0002, 0082]), and also allows a decrease in undesired parasitic capacitance from vertical overlap between the common electrode and the pixel electrode which results in enhanced aperture ratio and reduced resistance of the common electrode;
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known pixel electrode shape for another in a similar device to obtain predictable results in which the two are provided as alternatives (see evidentiary reference Wu Fig. 2 pixel electrode element 21 shape compared to Fig. 4a pixel electrode shape element 4311).

15.	Regarding Claim 4, Kwack and Jo disclose the array substrate according to claim 3, further comprises (see Kwack) data lines (elements DL, see [0033] “data line DL”) and gate lines (elements GL, see [0033] “gate line GL”);
the data lines extend in a same direction as the shielding sections of the common electrodes (see “Illustrated Fig. 1” above), and there are overlapping areas between orthographic projections of the data lines in a direction perpendicular to the array substrate, and orthographic projections of the shielding sections of the common electrodes in the direction perpendicular to the array substrate (see “Illustrated Fig. 1” above); and
the gate lines extend in a direction intersecting with the data lines (see “Illustrated Fig. 1” above).

16.	Regarding Claim 5, Kwack and Jo disclose the array substrate according to claim 4, wherein two adjacent sub-pixel elements connected with each gate line belong respectively to different rows (see “Illustrated Fig. 1” above and [0032-0033] the array in the display panel further comprises two vertically adjacent sub-pixel elements connected with each of the two gate lines belonging respectively to different rows and connecting to the two vertically adjacent sub-pixel elements).

[Ishiyama (US 2017/0278446 A1) is utilized herein as evidence.]
17.	Regarding Claim 7, Kwack and Jo disclose the array substrate according to claim 4, wherein orthographic projections of the pixel electrodes in a direction perpendicular to the array substrate do not overlap with the orthographic projections of the common electrodes in the direction perpendicular to the array substrate (see Jo Fig. 4).
	Kwack and Jo as previously combined do not disclose the pixel electrodes and the common electrodes are at a same layer.
	Jo discloses the pixel electrodes and the common electrodes are at a same layer (see Fig. 6 the pixel electrodes and the common electrodes elements 119 and 117 are at a same layer).
	The height relationship of the pixel electrodes and the common electrodes as taught by Jo is incorporated as the height relationship of the pixel electrodes and the common electrodes of Kwack and Jo as previously combined. The combination discloses the pixel electrodes and the common electrodes are at a same layer.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the pixel electrodes and the common electrodes are at a same layer as taught by Jo as the pixel electrodes and the common electrodes are at a same layer of Kwack and Jo 
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known height relationship of the pixel electrodes and the common electrodes for another in a similar device wherein the two are known alternatives (see evidentiary reference Ishiyama Fig. 3 compared to Fig. 4 height relationship between elements 15 and 22 and see [0042] “For example, pixel electrode 15 and common electrode 22 may have a comb-teeth shape and may be disposed in the same layer”)

18.	Regarding Claim 8, Kwack and Jo disclose the array substrate according to claim 7, wherein the electrode sections of the pixel electrodes comprise a plurality of second comb teeth connected with the protruding connection sections (see Fig. 4 elements 117b are comb teeth); and the second comb teeth and the first comb teeth are arranged alternately in parallel in a direction parallel to the extension direction of the gate lines (see Jo Fig. 4 and Kwack Fig. 1).

19.	Regarding Claim 9, Kwack and Jo disclose the array substrate according to claim 3, wherein the pixel electrodes and the common electrodes are arranged at different layers (see Kwack Fig. 2F element COM and element PXL on different layers), and the electrode sections of the pixel electrodes are plate shape (see Jo Fig. 4).



20.	Regarding Claim 15, Kwack discloses the display device according to claim 13, wherein each of the sub-pixel elements comprises a pixel electrode (element PXL, see [0034] “pixel electrode PXL”).
	Kwack does not appear to disclose the pixel electrode comprises a protruding connection section and an electrode section; and in each of the sub-pixel elements, the protruding connection section of the pixel electrode, and the body connection section of the sub-common electrode are on two opposite sides.
Jo discloses (see Figs. 4-6) the pixel electrode (element 117, see [0044] “pixel electrodes 117”) comprises a protruding connection section (element 117a, see [0045] “horizontal electrode portions 117a”) and an electrode section (elements 117b, see [0045] “vertical electrode portions 117b”); and in each of the sub-pixel elements, the protruding connection section of the pixel electrode, and the body connection section of the sub-common electrode are on two opposite sides (the body connection section of the sub-common electrode element 119, see [0047] “common electrode 119” is on a top side and the protruding connection section is on an opposite bottom side of each sub-pixel element).
	The shape of the pixel electrode and common electrode as taught by Jo is incorporate as the shape of the pixel electrode pixel electrode and common electrode of Kwack. The combination discloses the pixel electrode comprises a protruding connection section and an electrode section; and in each of the sub-pixel elements, the protruding connection section of the pixel electrode, and the body connection section of the sub-common electrode are on two opposite sides (see “Illustrated Fig. 1” above, the pixel electrode element PXL is combined to have the shape as seen in Jo Fig. 4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the pixel electrode comprises a protruding connection section and an electrode section; and in each of the sub-pixel elements, the protruding connection section of the pixel electrode, and the body connection section of the sub-common electrode are on two opposite sides as taught by Jo as the pixel electrode comprises a protruding connection section and an electrode section; and in each of the sub-pixel elements, the protruding connection section of the pixel electrode, and the body connection section of the sub-common electrode are on two opposite sides of Kwack because the combination allows reducing potential deviation of a common electrode of a panel by forming the common electrode to have a mesh structure, and also capable of restraining the reduction of an aperture ratio, and when the data voltage is applied, the pixel electrode generates an electric field together with the common electrode which has received the common voltage, thereby arranging liquid crystal molecules of the liquid crystal layer (not shown) between the pixel electrode and the common electrode (see Jo [0002, 0082]), and also allows a decrease in undesired parasitic capacitance from vertical overlap between the common electrode and the pixel electrode which results in enhanced aperture ratio and reduced resistance of the common electrode;
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known pixel electrode shape for another in a similar device to obtain predictable results in which the two are provided as alternatives (see evidentiary reference Wu Fig. 2 pixel electrode element 21 shape compared to Fig. 4a pixel electrode shape element 4311).

21.	Regarding Claim 16, Kwack and Jo discloses the display device according to claim 15, wherein the array substrate further comprises (see Kwack) data lines (elements DL, see [0033] “data line DL”) and gate lines (elements GL, see [0033] “gate line GL”);
the data lines extend in a same direction as the shielding sections of the common electrodes (see “Illustrated Fig. 1” above), and there are overlapping areas between orthographic projections of the data lines in a direction perpendicular to the array substrate, and orthographic projections of the shielding sections of the common electrodes in the direction perpendicular to the array substrate (see “Illustrated Fig. 1” above); and
the gate lines extend in a direction intersecting with the data lines (see “Illustrated Fig. 1” above).

22.	Regarding Claim 17, Kwack and Jo discloses the display device according to claim 16, wherein two adjacent sub-pixel elements connected with each gate line belong respectively to different rows (see “Illustrated Fig. 1” above and [0032-0033] the array in the display panel further comprises two vertically adjacent sub-pixel elements connected with each of the two gate lines belonging respectively to different rows and connecting to the two vertically adjacent sub-pixel elements).

23.	Regarding Claim 19, Kwack and Jo discloses the display device according to claim 16, wherein orthographic projections of the pixel electrodes in a direction perpendicular to the array substrate do not overlap with the orthographic projections of the common electrodes in the direction perpendicular to the array substrate (see Jo Fig. 4).
	Kwack and Jo as previously combined do not disclose the pixel electrodes and the common electrodes are at a same layer.
	Jo discloses the pixel electrodes and the common electrodes are at a same layer (see Fig. 6 the pixel electrodes and the common electrodes elements 119 and 117 are at a same layer).
	The height relationship of the pixel electrodes and the common electrodes as taught by Jo is incorporated as the height relationship of the pixel electrodes and the common electrodes of Kwack and Jo as previously combined. The combination discloses the pixel electrodes and the common electrodes are at a same layer.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the pixel electrodes and the common electrodes are at a same layer as taught by Jo as the pixel electrodes and the common electrodes are at a same layer of Kwack and Jo 
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known height relationship of the pixel electrodes and the common electrodes for another in a similar device wherein the two are known alternatives (see evidentiary reference Ishiyama Fig. 3 compared to Fig. 4 height relationship between elements 15 and 22 and see [0042] “For example, pixel electrode 15 and common electrode 22 may have a comb-teeth shape and may be disposed in the same layer”)

24.	Regarding Claim 20, Kwack and Jo discloses the display device according to claim 19, wherein the electrode sections of the pixel electrodes comprise a plurality of second comb teeth connected with the protruding connection sections (see Fig. 4 elements 117b are comb teeth); and the second comb teeth and the first comb teeth are arranged alternately in parallel in a direction parallel to the extension direction of the gate lines (see Jo Fig. 4 and Kwack Fig. 1).

25.	Claims 6 and 18, insofar as the claim can be interpreted and understood despite the 112 issues, are rejected under 35 U.S.C. 103 as obvious over Kwack et al. (US 2012/0104404 A1), hereinafter as Kwack, in view of Jo et al. (US 2009/0040449 A1), hereinafter as Jo, in view of Kim et al. (US 2017/0192571 A1), hereinafter as Kim.

26.	Regarding Claim 6, Kwack and Jo disclose the array substrate according to claim 5.
Kwack and Jo do not disclose wherein the gate lines are bent lines, and in two rows of adjacent sub-pixel elements connected with a same gate line, the protruding connection sections of each of the pixel electrodes are arranged alternately in parallel.
	Kim discloses wherein the gate lines are bent lines (see Fig. 7 gate line elements 701, 801 are bent, see [0126] “a first bent portion 711 is disposed in which a portion of the first gate line 701 is bent. The second gate line 801 also includes a second bent portion 811 disposed to be opposite to the first bent portion 711”).
	The bent gate lines and resulting pixel shape as taught by Kim is incorporated as bent gate lines and resulting pixel shape of Kwack and Jo. The combination discloses wherein the gate lines are bent lines (the gate lines of Kwack and Jo are combined to be bent), and in two rows of adjacent sub-pixel elements connected with a same gate line, the protruding connection sections of each of the pixel electrodes are arranged alternately in parallel (see Jo Fig. 4 the protruding connection sections extend alternately in parallel along the shape of the bent gate lines; note, Kwack and Jo disclose an array of pixels of the portion of pixels illustrated and the combined structure is applied to the entire display array such as to have at least two rows of adjacent sub-pixel elements).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the bent gate lines and resulting pixel shape as taught by Kim as bent gate lines and resulting pixel shape of Kwack and Jo, wherein the combination discloses wherein the gate lines are bent lines, and in two rows of adjacent sub-pixel elements connected with a same gate line, the protruding connection sections of each of the pixel electrodes are arranged alternately in parallel because the combination provides capabilities of reducing a number of data lines and an open portion corresponding to the thin film transistor in the common electrode improves an element characteristic by reducing a parasitic capacitance between the common electrode and the TFT, and is capable of having additional incorporation such as a sensing line between adjacent data lines for a built-in touch screen display (see Kim [0115, 0123, 0130, 0144-0145]).




27.	Regarding Claim 18, Kwack and Jo discloses the display device according to claim 17.
Kwack and Jo do not disclose wherein the gate lines are bent lines, and in two rows of adjacent sub-pixel elements connected with a same gate line, the protruding connection sections of each of the pixel electrodes are arranged alternately in parallel.
	Kim discloses wherein the gate lines are bent lines (see Fig. 7 gate line elements 701, 801 are bent, see [0126] “a first bent portion 711 is disposed in which a portion of the first gate line 701 is bent. The second gate line 801 also includes a second bent portion 811 disposed to be opposite to the first bent portion 711”).
	The bent gate lines and resulting pixel shape as taught by Kim is incorporated as bent gate lines and resulting pixel shape of Kwack and Jo. The combination discloses wherein the gate lines are bent lines (the gate lines of Kwack and Jo are combined to be bent), and in two rows of adjacent sub-pixel elements connected with a same gate line, the protruding connection sections of each of the pixel electrodes are arranged alternately in parallel (see Jo Fig. 4 the protruding connection sections extend alternately in parallel along the shape of the bent gate lines; note, Kwack and Jo disclose an array of pixels of the portion of pixels illustrated and the combined structure is applied to the entire display array such as to have at least two rows of adjacent sub-pixel elements).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the bent gate lines and resulting pixel shape as taught by Kim as bent gate lines and resulting pixel shape of Kwack and Jo, wherein the combination discloses wherein the gate lines are bent lines, and in two rows of adjacent sub-pixel elements elements connected with a same gate line, the protruding connection sections of each of the pixel electrodes are arranged alternately in parallel because the combination provides capabilities of reducing a number of data lines and an open portion corresponding to the thin film transistor in the common electrode improves an element characteristic by reducing a parasitic capacitance between the common electrode and the TFT, and is capable of having additional incorporation such as a sensing line between adjacent data lines for a built-in touch screen display (see Kim [0115, 0123, 0130, 0144-0145]).

28.	Claim 10 is rejected under 35 U.S.C. 103 as obvious over Kwack et al. (US 2012/0104404 A1), hereinafter as Kwack in view of Jo et al. (US 2009/0040449 A1), hereinafter as Jo, in view of Callegari et al. (US 2009/0316096 A1), hereinafter as Callegari.

29.	Regarding Claim 10, Kwack and Jo disclose the array substrate according to claim 3
	Kwack and Jo as previously combined do not appear to explicitly disclose wherein the electrode sections of the pixel electrodes are structures comprising straight edges, and the first comb teeth of the common electrodes are straight.
	Callegari discloses wherein the electrode sections of the pixel electrodes are structures comprising straight edges (see Fig. 12 electrode sections of pixel electrodes elements 112 comprise straight edges, see [0108] “common electrodes 111, pixel electrodes 112”), and the first comb teeth of the common electrodes are straight (see Fig. 12 first comb teeth of the common electrodes elements 111 are straight, see [0108] “common electrodes 111, pixel electrodes 112”).
	The straight shape of the common electrodes and pixel electrodes as taught by Callegari is incorporated as the straight shape of the common electrodes and the pixel electrodes of Kwack and Jo. The combination discloses wherein the electrode sections of the pixel electrodes are structures comprising straight edges, and the first comb teeth of the common electrodes are straight.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the electrode sections of the pixel electrodes are structures comprising straight edges, and the first comb teeth of the common electrodes are straight as taught by Callegari as wherein the electrode sections of the pixel electrodes are structures comprising straight edges, and the first comb teeth of the common electrodes are straight of Kwack and Jo because the combination allows an in-plane switching liquid-crystal fully field-on state display (see Callegari [0108]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known pixel electrodes and common electrodes shape for another to obtain predictable results in a similar device wherein the two shapes are provides as alternatives (see Callegari Fig. 12 compared to Fig. 13).

30.	Claim 11 is rejected under 35 U.S.C. 103 as obvious over Kwack et al. (US 2012/0104404 A1), hereinafter as Kwack in view of Jo et al. (US 2009/0040449 A1), hereinafter as Jo, in view of Suzuki (US 2010/0020283 A1).

31.	Regarding Claim 11, Kwack and Jo disclose the array substrate according to claim 3, wherein the electrode sections of the pixel electrodes are structures comprising bent edges (see Jo Fig. 4 elements 117b of element 117 are bent), and the first comb teeth of the common electrodes are bent lines (see Jo Fig. 4 elements 119b of element 119 are bent).
	Kwack and Jo do not appear to explicitly disclose a bending angle of the bent lines of the electrode sections is same as a bending angle of the bent lines of the first comb teeth.
	Suzuki discloses a bending angle of the bent lines of the electrode sections is same as a bending angle of the bent lines of the first comb teeth (see Fig. 5 angle of elements 71 and 72 are the same, see [0138] “The pixel electrodes 71 and the common electrodes 72 are bended in a predetermined angle”).
	The same bending angle of the pixel electrodes and common electrodes as taught by Suzuki is incorporated as the same bending angle of the pixel electrodes and common electrodes of Kwack and Jo. The combination discloses a bending angle of the bent lines of the electrode sections is same as a bending angle of the bent lines of the first comb teeth.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a bending angle of the bent lines of the electrode sections is same as a bending angle of the bent lines of the first comb teeth as taught by Suzuki as a bending angle of the bent lines of the electrode sections is same as a bending angle of the bent lines of the first comb teeth of Kwack and Jo because the combination provides increased peak voltage for achieving maximum transmittance resulting in the optical transmission factor curve to the applied voltage becomes gentle, coloring of the display due to changes of viewing angles can be suppressed (see Suzuki [0141, 0144-0153]).














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818